— Order unanimously reversed on the law with costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in denying plaintiff’s child support application without an evidentiary hearing (see, Szablak v Keida, 155 AD2d 887; Jonasse v Jonasse, 116 AD2d 997). Where, as here, such an application is predicated on the child’s right to receive adequate support, the moving party need not demonstrate an unanticipated and unreasonable change in circumstances (see, Matter of Brescia v Fitts, 56 NY2d 132, 139-140). Rather, it is sufficient to show that a change in circumstances has occurred warranting an increase in the child’s best interest (see, Matter of Michaels v Michaels, 56 NY2d 924, 926; Matter of Sutton v Sutton, 178 AD2d 980). When measured against such a standard, plaintiff’s application was sufficient. (Appeal from Order of Supreme Court, Monroe County, Willis, J. — Child Support.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.